Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 14, 2021, September 21, 2021 and April 27, 2022 are hereby acknowledged.  All references have been considered by the examiner.  Initialed copies of the PTO-1449 are included in this correspondence. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 through 8 and 10 through 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by Sim (2016/0225322).

With regard to claim 1, Sim discloses a method for driving an electro-optic display having a plurality of display pixels ([0005] “This invention provides methods of driving an electro-optic display having a plurality of pixels …”), the method comprising:
	detecting a white-to-white graytone transition on a first pixel ([0122] “… if the pixel graytone transition is white-to-white …”); and
	determining whether a threshold number of cardinal neighbors of the first pixel are not making a graytone transition from white to white ([0122] “… and at least SFT cardinal neighbors are not making a graytone transition from white-to-white, or if the first pixel is a color pixel, and apply a first waveform ([0122] “… apply the SGU transition (or F-Transition)”).

With regard to claim 2, Sim discloses determining whether all four cardinal neighbors of the first pixel have a next graytone of white and at least one cardinal neighbor of the first pixel has a current gray tone of not white, and apply a second waveform ([0122] “… if the pixel graytone transition is white-to-white and all four cardinal neighbors have a next graytone of white and at least one cardinal neighbor has a current graytone that is not white, apply the BPP transition (or T-Transition)”).

With regard to claim 3, Sim discloses determining whether all four cardinal neighbors of the first pixel have a next graytone of white and at least one cardinal neighbor of the first pixel has a graytone transition of white-to-white and is a color pixel, and apply a second wave form ([0122] “… if the pixel graytone transition white-to-white and rules a-c do not apply, apply the light mode GL transition (i.e., white-to-white null transition)”).

With regard to claim 4, Sim discloses determining whether all four cardinal neighbors of the first pixel have a next graytone of white and at least one cardinal neighbor of the first pixel has a current gray tone of not white and an empty prior pixel transition, and apply a second waveform ([0122] “… if the pixel graytone transition is white-to-white and all four cardinal neighbors have a next graytone of white and at least one cardinal neighbor has a current graytone that is not white, apply the BPP transition (or T-Transition)”).

With regard to claim 5, Sim discloses determining whether all four cardinal neighbors of the first pixel have a next graytone of white and at least one cardinal neighbor of the first pixel has a graytone transition of white-to-white and is a color pixel, and apply a second waveform ([0122] “… if the pixel graytone transition white-to-white and rules a-c do not apply, apply the light mode GL transition (i.e., white-to-white null transition)”).

With regard to claim 6, Sim discloses the first waveform comprises a first component configured to drive the first pixel to an optical black state ([0096] “… a “top-off pulse” applied to a white or near-white pixel drives the pixel to the extreme optical white state (and is the opposite polarity of the iTop Pulse, which drives the pixel to the extreme optical black state)”).

With regard to claim 7, Sim discloses the first waveform has a second component configured to drive the first pixel to an optical white state ([0096] “… a “top-off pulse” applied to a white or near-white pixel drives the pixel to the extreme optical white state …”).

With regard to claim 8, Sim discloses the second waveform comprises a top-off pulse ([0010] “FIG. 2 is a graphical schematic of an inverted top-off pulse, according to some embodiment”).

With regard to claim 10, Sim discloses a rotating bichromal member, electrochromic or electro-wetting material ([0037] “Another type of electro-optic display uses an electrochromic medium, for example an electrochromic medium in the form of a nanochromic film comprising an electrode formed at least in part from a semi-conducting metal oxide and a plurality of dye molecules capable of reversible color change attached to the electrode”).

With regard to claim 11, Sim discloses an electrophoretic material comprising a plurality of electrically charged particles disposed in a fluid and capable of moving through the fluid under the influence of an electric field [0040].

With regard to claim 12, Sim discloses the electrically charged particles and the fluid are confined within a plurality of capsules or microcells [0051].

With regard to claim 13, Sim discloses the electrically charged particles and the fluid are present as a plurality of discrete droplets surrounded by a continuous phase comprising a polymeric material [0050]. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Sim617 (2019/0122617).
  
With regard to claim 9, the office finds no specific disclosure in Sim wherein the second waveform comprises a twiddle pulse.  Sim 617 discloses the second waveform comprises a twiddle pulse [0077].
	The office finds combining Sim and Sim617 would be obvious based on the Use of Known Technique To Improve Similar Devices rationale recited in the Supreme Court's KSR holding (MPEP §2143(C)).  Specifically, the office finds AAA discloses a method of driving an electro-optic display, a "base" device, upon which the claimed invention can be seen as an "improvement".  Next the office finds Sim 617 also discloses a method of driving an electro-optic display, a "comparable" device, which has been improved by including the second waveform as a twiddle pulse.  The office further finds that because the present invention claims a base device as described above, which is improved by using the same known technique as in the comparable device described above, the office finds it would have been obvious to one of ordinary skill in the art at the time of the invention to apply Sim617's known technique of including the second waveform as a twiddle pulse in the same way in Sim.  The office finally finds that because the claimed invention is simply an arrangement of old elements, each performing the same function it had been known to perform in Sim and Sim617, the combination would, therefore, yield predictable results.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W REGN whose telephone number is (571) 270-5968.  The examiner can normally be reached on M-F 7-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571) 272-7687.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/MARK W REGN/Primary Examiner, Art Unit 2622